Citation Nr: 0817160	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a higher initial rating for a psychiatric 
pain disorder, rated as 10 percent disabling effective from 
March 24, 2004, and as 30 percent disabling effective 
September 10, 2007.  

2.  Entitlement to an increased rating for a neck injury, 
status post-traumatic syringomyelia with headaches and 
numbness of the hands and feet, currently rated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1986 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2004 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, regional office (RO).  In the decision, the RO 
granted service connection for a pain disorder, and assigned 
a 10 percent initial disability rating.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2007.  The Board remanded the case for 
additional development of evidence in August 2007.  
Subsequently, in a decision of December 2007, the RO 
increased the rating to 30 percent effective from September 
10, 2007.  That issue is still considered to be on appeal as 
the veteran has not withdrawn it.  A claimant will generally 
be presumed in such cases to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

The Board finds that the veteran's contentions have raised a 
claim for an extraschedular rating for his psychiatric pain 
disorder.  That claim is referred back to the RO for initial 
consideration.  In addition, in an informal hearing 
presentation dated in March 2008, the veteran's 
representative submitted a notice of disagreement with 
respect to a decision of December 2007 for failing to address 
and grant claims for an increased rating for a cervical spine 
disorder and a total rating based on individual 
unemployability due to service-connected disability.  Those 
issues are addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period from March 24, 2004 to September 9, 
2007, the pain disorder was productive of only mild 
psychiatric impairment, and did not result in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

2.  Since September 10, 2007, the pain disorder has resulted 
in disturbances of motivation and mood and occasional 
flattened affect, but has generally not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating for a pain 
disorder higher than 10 percent for the period from March 24, 
2004, or higher than 30 percent disabling for the period from 
September 10, 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9422 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to a claimant and 
assist with the development of evidence.  Initially, the 
Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
available service medical records and post service treatment 
records have been obtained.  He has had a hearing.  The 
veteran was afforded VA examinations.  The reports reflects 
that the examiners review the claims file, conducted a mental 
status examination, and set forth all findings and 
conclusions.   

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The veteran contends that the RO made a mistake by failing to 
assign a higher initial disability rating for his pain 
disorder.  During the hearing held in May 2007, the veteran 
testified that his sleep was poor and he worked at a position 
which he felt had been created because the employer knew him 
and his family and felt sorry for him.  He recounted that he 
was very short tempered, and he reported problems such as 
losing his train of thought.  He reported receiving treatment 
from the VA, and taking psychiatric medications.  In essence, 
he stated that the pain from his neck injury was so bad that 
it affected his mental status.  The veteran has presented 
written statements from his wife and employer which are to 
the same effect.  

The Board has considered the full history of the disorder.  
The veteran's service medical records reflect that he was 
involved in a motor vehicle accident in service in which he 
sustained an injury to the neck diagnosed as a syringomyelia 
which required placement of a shunt.  Following service, he 
established service connection for a neck injury, post-
traumatic syringomyelia with headaches, and numbness of hands 
and feet, rated as 30 percent disabling.  

In March 2004, the veteran requested service connection for 
anxiety and depression secondary to the service connected 
neck injury.  The RO granted that claim and assigned a 10 
percent disability rating.  As noted above, the rating was 
later raised to 30 percent effective from September 10, 2007.  
The veteran appeals the rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. 

Diagnostic Code 9422 provides that a 10 percent rating is 
warranted if a psychiatric disorder results in occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is warranted when an anxiety disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

Because the appeal for higher evaluations arise from the 
initial rating decision which established service connection 
for each disability and assigned the initial disability 
evaluation, the entire rating period is to be considered 
including the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence which is of record includes both VA and private 
medical treatment records.  The VA mental health treatment 
records reflect that the veteran was seen on a few occasions 
prior to September 2007, with increased frequency of 
treatment since that time.  Such records are discussed in 
more detail below.  

The relevant medical evidence also includes the report of a 
mental disorders examination conducted in July 2004.  The 
examination report reflects that the examiner reviewed the 
claims file as well as the veteran's computerized VA medical 
records.  The examiner noted that the veteran's history was 
significant for depression and anxiety.  The veteran stated 
that he was not feeling real good.  He appeared euthymic.  He 
also reported having problems with sleep secondary to sleep 
apnea.  He did not report anhedonia.  He said that he enjoyed 
going fishing, and had gone approximately a month earlier.  
He said that he felt guilty because he thought that he was a 
burden to his family.  He said that he had no energy.  He 
denied having problems with appetite.  He denied being 
suicidal or homicidal, but reported that he felt very teary 
at times.  With respect to anxiety symptoms, he stated that 
he did not know what the symptoms were.  The veteran took 
Valium, but this was for to purpose of muscle relaxation.  He 
denied any psychotic symptoms, and did not have any 
significant cognitive impairment.  The veteran reported that 
he had moderate impairment in social and occupational 
functioning.  He said that he snapped at his children, and 
was verbally insulting to them.  The examiner stated that in 
terms of his occupation, the problem was more physical than 
psychological.  In terms of activities of daily living, he 
was independent in his functions.  He had a history of seeing 
a doctor in an outpatient clinic for anxiety and depression 
since 2001.  He had not had any hospitalizations for 
psychiatric problems.  He had taken Paxil and Wellbutrin, and 
was awaiting a prescription for Effexor.  He lived with his 
wife of 16 years and their two children.  He worked for a car 
company where he had been for two years, but he said that he 
felt that they were just giving him a job out of pity.

On mental status examination, he walked slowly into the 
interview with his head down.  He had to be called several 
times.  He did not display good eye contact during the 
interview.  He was not distractible.  He was minimally 
cooperative.  He appeared evasive.  His speech was of 
decreased rate, volume and tone.  His mood was euthymic.  His 
affect was of average range in intensity, was not labile, and 
was appropriate to his content of thought.  He was alert and 
oriented.  His thought processes were coherent, logical and 
goal directed.  His insight was good, and his judgment was 
fair.  His abstracting ability was not tested.  

The impression was that the veteran had "minimal social and 
occupational dysfunction secondary to his psychiatric 
symptoms."  It was further stated that the veteran was 
employable from a psychiatric point of view.  The diagnosis 
was pain disorder.  

A private neurological report from Thomas A. DiGeronimo, 
M.D., reflects that when seen for treatment of neck pain, the 
veteran's affect did not appear depressed, anxious of 
agitated.  He was oriented to the time, place and person.  
His memory was intact for both short and long term.  He had 
average concentration, attention and focus.  His speech was 
strong, articulate and spontaneous.  He had average knowledge 
of current events and history.  

In a written statement dated in May 2007, the veteran's wife 
reported that the past year had been awful for the family.  
The veteran reportedly had been in debilitating pain and had 
not been himself.  One minute his mood was positive, and the 
next it was less than pleasant.  The veteran reportedly was 
unable to put in 8 hours of work without coming home for 
periods of rest twice a day.  A written statement from a 
friend of the veteran dated in May 2007 contains similar 
information.  

A letter dated in May 2007 from the veteran's employer 
indicates that the veteran had been employed for four years.  
The veteran had impressed his employer with his work ethic, 
abilities and dedication, but he employer had become 
increasingly concerned for the veteran's continued well being 
in the future.  In the past, he had been a top producing 
salesperson, but in recent times had been unable to perform 
the basic requirements of such a position.  

The veteran was afforded another psychiatric examination by 
the VA in October 2007.  The report shows that the veteran 
said that he had been depressed on a daily basis since a 
motor vehicle accident in 1992.  He said that his depression 
had been precipitated initially by the pain, but had recently 
been exacerbated by going through bankruptcy proceedings.  He 
denied experiencing anhedonia.  He complained of poor sleep, 
and said that his energy was poor.  His appetite was good.  
His self esteem was poor.  He denied current suicidal 
ideation.  There were no signs of a mania.  The veteran 
reported that he had been married for 18 years, but he felt 
that the marriage was not good.  The examiner noted that a 
psychology note of September 2007 had indicated that the 
veteran reported some positive changes in his marriage but 
felt like he was a burden.  The veteran reported that he had 
two children's and said that they were scared to death of 
him.  However, the examiner noted that a September 2007 
psychology note reflected that the veteran had taken his son 
to a baseball game and had enjoyed it a great deal.  

On examination, it was noted that the veteran was clean and 
neatly groomed.  He was appropriately dressed in casual 
clothes.  Examination was unremarkable for psychomotor 
activity.  Speech was spontaneous, clear and coherent.  His 
attitude toward the examiner was attentive.  His affect was 
constricted.  His mood was anxious.  His attention was 
described as being intact.  His orientation was intact to 
person, time and place.  His thought process was 
unremarkable.  His thought content was also unremarkable.  
There were no delusions.  He understood the outcome of his 
behavior.  Regarding insight, it was noted that he understood 
that he had a problem.  The veteran reportedly had sleep 
impairment with frequent awakening due to pain.  He had no 
hallucinations, and no inappropriate behavior.  He also had 
no panic attacks, no homicidal thought and no current 
suicidal thoughts.  It was stated that he was currently at 
relatively low risk for attempting suicide.  His remote 
memory was normal, but his recent memory was mildly impaired.  
In this regard, he remembered only 2 of 3 items after delay 
of a few minutes.  The examiner concluded that the veteran 
was capable of handling his financial affairs.  The veteran 
was employed at an auto dealership.  It was stated that he 
had missed 8 weeks of work within the last year.  He 
reportedly had a problem related to occupational functioning 
involved decreased concentration.  The diagnosis was pain 
disorder.  The examiner assigned a GAF score of 60.  

After reviewing all evidence of record, the Board finds that 
during the period from March 24, 2004 to September 9, 2007 
the pain disorder was productive of only mild impairment, and 
did not result in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  Such symptoms are generally not 
noted in the medical evidence.  On the contrary, the 
examination report dated in July 2004 specifically indicate 
that most of these manifestations were not present.  The 
examiner noted that reported complaints of being depressed, 
but the examiner concluded that there was only minimal social 
and occupational dysfunction.  Treatment records from between 
March 24, 2004 and September 9, 2007 likewise do not reflect 
significant psychiatric impairment.  For example, the private 
neurological examination report dated in February 2006 noted 
that the veteran did not appear depressed, anxious or 
agitated, and the time of the examination, and his memory was 
intact for long and short term.  The Board finds that the 
symptoms manifested by the veteran during the period prior to 
September 2007 are generally consistent with the 10 percent 
rating which was assigned by the RO for that period of time.  

Since September 10, 2007, the pain disorder has resulted in 
disturbances of motivation and mood and occasional flattened 
affect, but has generally not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  In this regard, the VA examination conducted 
in October 2007 reflects that the veteran's affect was 
"constricted," but his speech was unremarkable, as it was 
spontaneous, clear and coherent.  Regarding his memory, it 
was noted that remote memory was normal, and recent memory 
was only mildly impaired.  Regarding his judgment, it was 
noted that he understood the outcome of behavior.  Thus, most 
of the factors noted on the examination were consistent with 
the currently assigned 30 percent rating.  Similarly findings 
are contained in the treatment records for that period of 
time.  For example, a VA treatment record dated in November 
2007 reflects that the veteran was causally dressed with good 
hygiene.  He maintained eye contact thought the session.  His 
mood was slightly anxious.  His affect was congruent to mood 
and appropriate to the conversation.  His speech was normal, 
with a fluid pace.  His thought process was appropriate.  He 
was somewhat distracted, but able to stay on topic.  His 
thought content was appropriate.  His insight and judgment 
were fair.  It was noted by the examiner that the veteran's 
depressive symptoms had decreased and his mood had improved 
over the past weeks.   Thus, the evidence shows that the 
manifestations contemplated for a 50 percent (or higher) 
rating are generally not shown.  Accordingly, the Board 
concludes that a rating higher than 30 percent is not 
warranted.  





ORDER

A higher initial rating for a pain disorder, rated as 10 
percent disabling effective from March 24, 2004, and as 30 
percent disabling effective September 10, 2007, is denied.  


REMAND

In a written statement dated in March 2008, the veteran, 
through his representative, submitted a notice of 
disagreement with a decision of December 2007 (with 
notification issued in January 2008) for failing to address 
and grant a claim for an increased rating for a cervical 
spine disorder and a claim for a total disability rating 
based on individual unemployability.  The RO has never issued 
a statement of the case on those issues.  Due process 
considerations mandate that the case be REMANDED for a 
statement of the case on the issues.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999) (holding that, where notice of 
disagreement is filed with decision and no statement of the 
case has been issued, the Board must remand, not refer, that 
issue to the RO for issuance of a statement of the case).  

Accordingly, the issues are remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the rating decision of 
December 2007 which the veteran through 
his representative asserts failed to 
address and grant a claim for a higher 
rating for a cervical spine disorder and 
a total disability rating based on 
individual unemployability.  The RO 
should then allow the veteran 60 days 
within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of those issues to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  

2.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over this issue if he files 
a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


